                          UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF WISCONSIN
                               GREEN BAY DIVISION


KATHLEEN MITCHELL
on behalf of herself and all
others similarly situated,                                   Case No.   l9-CY-147

                      Plaintiff,
       v

TRILLIANT F'OOD AND NUTRITION, LLC,

                      Defendant.


                  MEMORANDUM IN OPPOSITION TO PLAINTIF'F'S
                   MOTION F'OR CONDITIONAL CERTIFICATION


       On October I, 2019, Plaintiff Kathleen Mitchell ("Plaintiff') moved the Court             to

conditionally certify a class bringing a claim under the Fair Labor Standards Act ("FLSA")

against Trilliant Food and Nutrition, LLC ("Trilliant"), claiming that overtime was due under the

federal FLSA as a result of Trilliant's alleged failure to pay for meal breaks that were clocked in

less than 30 minutes under Wisconsin regulation Wis.   Admin. Code    $   DWD 274.02(3). Trilliant

files this memorandum in opposition to Plaintiff s motion.

                                             FACTS

       Trilliant is a vertically integrated coffee manufacturing company located in Little Chute,

Wisconsin. Dkt, 20-1, p. 15. Trilliant procures green coffee beans, which it roasts, grinds,

packages and distributes commercially. Dkt. 20-1,   p. 15.

       Trilliant employs approximately 500 workers in production positions. Dkt. 20-1, p. 21.

Production employees are separated into the following categories: production team member;

utility team member; machine operator; production coordinator; and maintenance technicians.




        Case 1:19-cv-00147-WCG Filed 10/22/19 Page 1 of 14 Document 21
Dkt. 20-1,   p.25.     The production employees are paid an hourly rate and are overtime-eligible.

Dkt. 20-1, p. 25.

         Trilliant runs 30 to 32 separate production lines at its Little Chute facility, depending on

business need. Affidavit of Katie Bons ("Bons         ffi")       n2,Plaintiff, along with one to four other

workers, typically is on the "bagging line", which packages and labels whole coffee beans. Bons

Aff   ff. An alternate shift of two to five employees works the bagging line on days when
Plaintifls line is not scheduled.       Bons Aff n3

         Trilliant   has   two lunchrooms, referred to   as the   north and south lunchrooms. Bons Aff n4

Each lunchroom contains a time clock. Bons Aff           ll5. The bagging line, including Plaintiff, clocks

in and out for meal          breaks   in the north lunchroom. Bons Aff fl6. Approximately 65% of

Trilliant's employees use the north lunchroom time clock. Bons Aff \7, The other               35Yo use the


south lunchroom time clock. Bons Aff 17.

         Trilliant nonexempt employees take one unpaid 30-minute meal break per shift. Bons Aff

fl8. The tasks on the bagging line are integrated, so all bagging employees must take their meal

breaks simultaneously. Bons Aff n9; Dkt. 20-1, p. 46.Meal breaks are decided by the individual

line operator or supervisor. Bons Aff           ll0; DkL 20-1, p. 46. As the line operator, Plaintiff
determined the meal break for her line. Bons             Aff   VI.     Not all lines need to be dismissed

simultaneously-some lines can continue while members of that line take their meal break. DkL

20-1,   p. 46; Bons Aff      1.'12. The bagging line meal    breaks-and meal breaks for all other    lines-

are not regularly scheduled, but occur at different points each day based on business need. Dkt.

20-1,   p, 45; Bons Aff       nI3     Rather, each line determines its own break time, decided by the

operator or supervisor of that line. Bons Aff nI4.




                                                         2
          Case 1:19-cv-00147-WCG Filed 10/22/19 Page 2 of 14 Document 21
          Plaintifls bagging line is located a one to two-minute walk from the north lunchroom.

Bons    Affll15. All bagging lines, in addition to roasting lines, grinding lines and single serve cup

lines, use the north lunchroom time clock. Bons Aff           lll6.   Some of these lines have a five-minute

walk to the north lunchroom. Bons Aff 1ll6 All other lines use the south lunchroom, which may

be located five minutes walking time from their workstation. Bons Aff fl. I 6 All walking time is

unencumbered by duties. Bons Aff 117.

                                                 ARGUMENT

I.        Plaintiff Has Not Made the Requisite Factual Showing for Conditional Certification.
                                                            ootwo
           The courts of the Seventh Circuit have adopted a       step" approach to determine

whether certification     of a collective    class is warranted. See, €.9., Austin v. CUNA Mut. Ins.

Soc'y,232 F.R.D. 601, 605 (W.D. Wis. 2006). First, the court must determine whether the

plaintiff has made a modest factual showing sufficient to demonstrate that the plaintiff or other

putative plaintiffs potentially were victims of a common policy or plan that violated the FLSA.I

Id. While this initial inquiry     is somewhat lenient, this standard "is not a mere formality." Adair

v. Wis. Bell, Inc., No. 08-C-280, 2008 WL 4224360, at *3 (E.D. Wis. Sept. 11,2008)'2

           Additionally, the plaintiff must prove that the putative class members are "similarly

situated". 29U.S.C.       $   216(b). In determining whether individuals are similarly situated, the

court "need not accept the plaintiff s allegations as true." Nehmelman v. Penn Nat'l Gaming,

lnc.,822 F. Supp.2d745,751 (t{.D. I11.2011). "[A] conclusory statement fails to demonstrate

even a modest factual basis for finding the Plaintiffs and putative class members similarly

situated." Adair,2008 WL 4224360, at               *9.   See also Mares     v. Caesars Entm't, No. 4:06-cv-




I The "second step" is addressed upon a decertification motion.
2
    Dkt. 2o-9


                                                          J
           Case 1:19-cv-00147-WCG Filed 10/22/19 Page 3 of 14 Document 21
0060, 2007      WL          118877, at *3 (S.D. Ind. Jan. 10,2007)3 @olding that aconclusory assertion that,

"based upon conversations with others," plaintiff believed similar policies and practices were in

effect at other facilities did not suffice to carry the modest burden                             of   showing sufficient

similarity).

           If the plaintiff        has not at least made a modest factual showing that certification is

appropriate,     "[i]t would       be a waste of the Court's and the litigants' time and resources to notify a

large and diverse class only to later determine that the matter should not proceed as a collective

action because the class members are not similarly situated." Freeman v. Wal-Mart Stores, Inc.,

256F. Supp.2d94l,945 (W.D. Ark.2003). Moreover, a plaintiffs discovery demands upon

conditional certification may impose "a tremendous financial burden to the employer." Woods                              v.


N.Y. Life Ins. Co.,686 F.2d 578, 581 (7th Cir. 1982).

           A.          Plaintiff   Does Not   Identify a Policy Applied to All Potential Class Members.

           To conditionally certify a collective class, Plaintiff must identify a company policy

common to all members of the putative class that violates the FLSA. Adair,2008 WL 4224360,

at *6.      See also Blaney            v.   Charlotte-Mecklenburg Hosp. Auth., No.3:10-CV-592, 207I

WL 4351631, at *10 (W.D. N.C. Sept. 16,2011)4 (denying conditional class certification where

"the record before the court demonstrates that there [was] no common policy or scheme and
                                                                                o'The                    'if it happened to
instead individualized questions              of fact predominate").                    assertion that


[me], it must have happened to others,' is insufficient." Malicki v. Leman USA, Inc.,No. l7-CV-

1674, 20Ig WL 699963, at                *4 (E.D. Wis.   Feb.   20, 201\s (citing Yockey v. Stffing Solutions,

1nc., No. 15-CV-411,2016 WL7242482, at                    *6 (S.D. Ind. Dec. 15,2016)). The Eastern District

of Wisconsin has stated:

3
    Attached to Affidavit of Attorney Geoffrey S. Trotier ("Trotier Aff.   ')   as Ex. 1)
4   Trotier Aff., Ex. 2
s   Trotier Aff., Ex   3.



                                                               4
            Case 1:19-cv-00147-WCG Filed 10/22/19 Page 4 of 14 Document 21
            a plaintiff [seeking certification of a collective action] may not substitute her own
           judgment for the Court's by averring her "understanding" that her employer had a
           wide-spread improper practice, while shielding the Court's review of her
            conclusion and the sufficiency of the facts on which it is based by general
            assurances that it was formed by her observations and conversations with others.
            Here, in other words, the plaintiffs may not avoid the requirement of
            demonstrating to the Court a modest factual showing of support for their claim
           that they and the putative class were subject to a common unlawful practice by
                                         o'understood" this to be true.
            vague assertions that they

Adair,2008 WL 4224360, at *10.

            Moreover, wage claims arising from decisions of individual supervisors, rather than a

company-wide policy, are not appropriate for collective treatment. Adair,2008 WL 4224360, at

*7 (internal citations omitted).         See also Martinez v. Regency      Janitorial Servs.,1nc., No. 11-C-

259, 2012 WL 252230, at *4 (E.D. Wis. Jan.26,2012)6 @olding that alleged violations targeted

on specific locations or supervisors are generally "insufficient for a company-wide collective

action.") (internal citations omitted). When meal break restrictions are not common but vary

depending on practices of particular supervisors, they are inappropriate for a collective action.

Miller v. ThedqCare Inc.,No. I 5-C-5 06, 2016 WL             4532124, at * 6 (E.D.     Wis. Aug. 29, 201q7   .



            Unless       a policy per se violates the FLSA,      it will   not be enough for conditional

certification. In Martinez v. Regency Janitorial Services, Inc., the court declined to certify                   a


conditional class where the plaintiff and putative class members alleged that a 30-minute break

period was deducted from their checks even though they frequently had to work through the

break period. 2012            WL 252230, at    *2.   The Martinez court stated that an automatic break

deduction policy alone was insuffrcient          to support collective action. Id. at *4. Although           the

Martinez plaintiff provided          a   statement   of a   co-worker who claims she was told            by her
                                                                              ooat
supervisor she was not entitled to a break, the court found that this                most, reflect[ed] a practice



6
    Trotier Aff., Ex.   4.
7
    DkL 2o-8.


                                                        5
             Case 1:19-cv-00147-WCG Filed 10/22/19 Page 5 of 14 Document 21
of a single work site" and stated that "fa]lleged violations that are isolated to specific locations or

supervisors [were] generally insufficient for a company-wide collective action." Id.

            Specific to Plaintiff s claims, the FLSA provides aoograce period" for calculating payroll

based on scheduled shift start and end times rather than actual clock in and clock out      times. 7oz

v. Generac Power           Sys.,   Inc., No. 17-C-1413,2018 WL3696607, at *4 (E.D. Wis. Aug.3,

2018)8. The Tom court pointedto 29 C.F.R. $ 785.48(a) which states:

            Differences between clock records and actual hours worked. Time clocks are not
            required. In those cases where time clocks are used, employees who voluntarily
            come in before their regular starting time or remain after their closing time, do not
            have to be paid for such periods provided, of course, that they do not engage in
            any work. Their early or late clock punching may be disregarded. Minor
            differences between the clock records and actual hours worked cannot ordinarily
            be avoided, but major discrepancies should be discouraged since they raise a
            doubt as to the accuracy of the records of the hours actually worked.

            The courts of the Seventh Circuit also understand that there may be alag time between

actual clock in or clock out during which plaintiffs are unencumbered by work and otherwise

waiting, and that this time is not compensated. Boelk v. AT&T Teleholdings, Inc., 2013

WL239066, at*g (W.D. Wis. Jan 10, 2013)e. Rather, "the law requires only that employees               be


compensated for performing           'work'." Id. (citing Wis. Admin.   Code $ DWD 272.12(2)(c)). See

also Muschv. Domtar Indus., lnc.,587 F.3d 857, 859 (7th Cir.2009) (employees must be paid

for time spent engaged in "physical or mental exertion . . . controlled or required by the employer

and pursued necessarily and primarily for the benefit            of the employer and his     business.")

(internal citations omitted); Wis. Admin. Code $ DWD 272.12(l)(a) (applying the                     same


standard).

            The Trilliant employee handbook has a break policy, which states:

            Breaks Guideline

8   Trotier Aff., Ex. 5.
e
    Trotier Aff., Ex. 6.


                                                       6
             Case 1:19-cv-00147-WCG Filed 10/22/19 Page 6 of 14 Document 21
       ,/   Employees will be provided designated paid breaks which vary depending upon
            their normal work schedule. Employees must stay on premise during paid break
            periods.
       ,/   Additional unpaid break periods will vary by shift and schedule. Employees must
            punch in and out and can leave the premise during unpaid breaks.

Dkt. 20-5,     p. 18.

            The break policy is not per se unlawful, nor has Plaintiff alleged that                   it is.   Plaintiff

cannot point to an unlawful policy covering her entire proposed class. Instead, Plaintiff refers to

a   "policy in practice". This "policy in practice" only is supported by two declarations that                     state


the declarants' "undsrstanding" of the "policy in practice". This unsupported "understanding" is

not sufficient to identify the policy applied to a potential collective class.                 See   Adair,2008 WL

4224360, at      *10. At   best,   it might indicate   an individual claim but is "generally insufficient for a

company-wide collective action." Martine z, 2012 WL 252230, at * 4.

            Plaintiff has not pointed to a common policy that violated the FLSA. Plaintiff cannot
                   oounderstanding" for actual proof of a        policy. Furthermore,      a   plaintiff cannot assert
substitute her

that   "if it happened to her it must have      happened to others" to support her motion for conditional

certification of a collective class. Because plaintiff has not met her burden, the Court should

deny her motion for conditional certification.

            B.     Individual Considerations Make Collective Treatment Impossible.

            Conditional certification should be denied          if liability likely will   depend on an individual

determination relative to each           plaintiff. Reich v. Homier Distrib. Co., lnc.,362               F. Supp.2d

1009, 1013-14 (N.D. Ind. 2005), Claims that can only be determined by sifting through issues

particular to individual plaintiffs cannot be administered efficiently because those individual

issues      will predominate over collective concerns. Shffield v. Orius Corp., 2l I F.R.D.                    4ll,4l3
(D. Or. 2002). If a case is certified but ultimately can only be resolved by conducting numerous

fact-intensive analyses, reconstructing each class member's work and pay history,                        it would    be



                                                            7
             Case 1:19-cv-00147-WCG Filed 10/22/19 Page 7 of 14 Document 21
contrary to the purposes of collective action, militating against conditional certification. See

Reich, 362 F. Supp. 2d at 1015.

        In determining whether or not to certify a collective action, the core inquiry is whether

the putative class members are "similarly situated". 29 U.S.C.           $   216(b). The Court must

consider the term "similarly situated" in light of the purposes of a collective action. Molina v.

First Line    Sols.   LLC,566 F. Supp. 2d 770,787 (N.D.   lll   2007). To establish that the putative

class members are similarly situated, Plaintiff must establish that they "were together the victims

of a single decision, policy, or plan." Jirakv. Abbott Labs., lnc.,566 F. Supp. 2d845,857 (N.D.

r1l. 2008).

        Many other courts have declined to find potential class members similarly situated,

denying conditional certification, where liability depended on an individual determination of the

facts relevant to the individual's claims. See, e.g., Holt v. Rite Aid Corp.,333 F. Supp. 2d 1265,

1274-75 (M.D. Ala. 2004) (denying collective action where individualized inquiries required

would obviate "the economy of scale envisioned by the FLSA collective action procedure");

Mike v. Safeco Ins. Co. of Am,274F. Supp. 2d216,220-21 (D. Conn.2003) ("Because the

proof in this case is specific to the individual, Mike has not provided evidence of a common

thread binding his proposed class of employees.");   Shffield,2l1 F.R.D. at 413 ("[A collective]

action dominated by issues particular         to individual plaintiffs       cannot be administered

efficiently"); MorislE v. Pub. Serv. Elec. & Gas Co.,     ll1    F. Supp.2d493,499 (D.N.J.2000)

("The individual nature of the inquiry required make[s] collective treatment improper in this
                                            o'similarly situated," the court considers factors like
case."). In determining whether parties are

any disparate factual and employment settings of the individual plaintiffs, the various

individualized defenses available to the defendant, and fairness and procedural considerations.




                                                 8
         Case 1:19-cv-00147-WCG Filed 10/22/19 Page 8 of 14 Document 21
Miller v. ThedaCare Inc., No. 15-C-506,2018 WL472818, at *11 (8.D. Wis. Jan. 18,2018)r0

(citing Thiessenv. Gen. Elec. Capital Corp.,267 F.3d 1095, 1102-03 (tOth Cit. 2001)).

           If   there are different supervisors within departments who use different staffing models

and different team lunch period practices, the parties             will not be considered "similarly situated".

Miller,2018 WL 472818, at*9.             See also Vang v.       Kohler Co.,488 Fed. Appx. 146,147 (7th Cir.

2012) (finding that variable circumstances from individual supervisors departing from a firm

wide policy does not present a common question); Jonites v. Exelon Corp.,522F.3d72I,726

(7th Cir. 2008) ("The plaintiffs in this case want us to rule that because some Com Ed employees

may sometimes do some work at lunch, all Com Ed employees are entitled to pay during their

lunch break . . .      . It is that argument   . . . that is preposterous.").

           If a court must    consider each allegedly compensable meal period for each employee, the

allegations are more appropriately brought as individual claims, to which the defendant has the

opportunity to assert individualized defenses. Miller,2018 WL 472818, at
                                                                                             *11. Forcing such

claims into a collective action would be "inconsistent with the principles of fundamental fairness

that the procedural protections of both the FLSA and Rule 23 are intended to insure." Id.

(granting employer's motion to decertify).

           Timekeeping discrepancies are an unavoidable result of any employment relationship,

and time clock records are not a perfect demonstration of actual time worked. Kolish v. Metal

Techs.,    ftc., No. 2:16-CV-00145,       2017    WL    525965, at *7 (S.D. Ind. Feb. 8,2017)11. Employees

typically engage in personal activities before punching out for meals and after punching back in
                                                                 oominor
for the remainder of their shift. For these reasons,                       differences between the clock records

and actual hours worked cannot ordinarily be avoided." 29 C.F.R. $ 785.a8(a). Employees who


to   Dkt. 20-t2.
tt Trotier Aff., Ex.   7



                                                            9
            Case 1:19-cv-00147-WCG Filed 10/22/19 Page 9 of 14 Document 21
either punch in early or remain punched in after their shift ends do not have to be paid if they are

                                    ooclock                                                         of
not engaged in work.    1d   Such             punching may also be disregarded" where the periods

time "involved . . . seconds or minutes duration, and where the failure to count such time is due

to considerations justified by industrial realities." 29 C.F.R. $ 785.47-48.

        Plaintiffs claims contain too many individualized considerations to make collective

treatment    possible. First, there is no uniform break practice-different operators              and

supervisors, like Plaintiff, decide the break time for each      of the 32 individual lines.   Second,

some lines break together, but some lines allow individual workers to break separately so some

lines might have uniform break lengths but lines where employees go separately have further

variance in break times. Third, walking time between the work station and time clock should be

considered within the 30-minute break meal period; however, each line has a different walking

distance. Fourth, all breaks for individual lines change on a daily basis due to business need.

Fifth, some lines, like Plaintiffls, cannot start again until all members are back from break, and

waiting time need not be compensated according to the FLSA. Sixth, the claim alleged by the

proposed collective   will require an analysis of each meal punch on each day for each employee,

which then must be compared to walking time for each employee, followed by a consideration as

to whether that employee had to wait for his/her co-workers to begin work.

        This host of inquiries for 32 separate production lines militates against collective action.

Considering that Trilliant generally has about 500 employees in these 32 differing lines, and

considering that the collective could include approximately 700 employees, this analysis would

be burdensome. Accordingly, the Court should not conditionally certify the class proposed by

Plaintiff.




                                                     10
        Case 1:19-cv-00147-WCG Filed 10/22/19 Page 10 of 14 Document 21
           C.            Conditional Certification Must Be Based on Admissible Evidence.

           Even at the initial certification stage, the Court is not required to simply accept the

Plaintiffs allegations as true. Martinez,2012 WL252230, at *1. Rather, the Court requires

admissible evidence supporting conditional certification. Adair,2008 WL 4224360, at *10.

"The requirement of a modest factual showing by admissible evidence that certification is

appropriate does not replace further inquiry once opt-in plaintiffs have been identified, at which

point a greater degree and specificity of evidentiary support is needed to stave off a motion for

decertification." Id. at *8.

           Plaintiff has submitted Trilliant's 2019 revised break policy as "evidence" that the prior

break policy was per se violative of the            FLSA. First, the earlier version of the policy   does not

violate the FLSA. Further, the 2019 revised policy should be considered subsequent remedial

measures under Federal Rule of Evidence 407 and, thus, inadmissible. Accordingly, this should

not be considered by the Court.

III.       The Proposed Collective Presupposes                  L State Law Violation that Must Be
           Individually Established.

           Plaintiff       bases her overtime   claim on an alleged failure to pay for meal breaks that were

less than 30 minutes, pursuant to Wis. Admin. Code $ DWD 274.02(3).                  Plaintiff can only   state


the overtime claim she seeks to certify as a collective if an underlying violation of this Wisconsin

regulation has been proved. The Court has declined to hold that a violation of this state law

could trigger liability under the               FLSA.   See Espenscheid   v. Direct SaL USA, LLC, 20ll

WL 10069108, at *12 (W.D. Wis. Apr.                  ll,20ll)t2.   Plaintiff s overtime claim, which hinges

entirely upon a Wisconsin regulation, is inappropriate for a collective action. Instead, this

overtime claim should be addressed as a Rule 23 class claim under Wisconsin's overtime statute.


t2   Trotier   lff   , Ex. 8


                                                           11
           Case 1:19-cv-00147-WCG Filed 10/22/19 Page 11 of 14 Document 21
           Moreover, any claim under $ DWD 274.02(3) must be individually determined based on

an analysis of each meal punch for each day by each employee, which is then compared to the

employee's walking time, as discussed in $ I.C, supra. However, Plaintiff has not provided any

evidence to substantiate this claim. Therefore, the Court should not conditionally certify the

collective class requested by Plaintiff.

ilI.       Dates Of Birth Are Unnecessary To ldentify Putative Class Members.

           Plaintiff requests that the Court order Trilliant to provide dates of birth for any collective

members it cannot reach through an initial mail campaign. The Court has found that last known

address and telephone number        of a putative class member is adequate, and birthdate should not

be provided. Ehmann v. Pierce Mfg., Inc., No. l6-C-247, 20T6 WL 5957275, at *5 (E.D. Wis.

Oct. 13, 2016)13 (citing Kelly v. Bluegreen Corp., 256 F.R.D. 626, 632 (W.D. Wis. 2009)

(finding that privacy concerns with personal information like birth dates outweigh any marginal

use     in locating potential plaintiffs.) Accordingly, the Court should not require Trilliant          to

provide birth dates for any putative collective or class member.

IV.        Plaintiff s Proposed Notice Is Deficient.
           A.     The Opt-in Notice Incorrectly Applies a Three-Year Limitations Period.

           The FLSA provides for a two to three-year limitations period depending on whether the

defendant acted     willfully.   29 U.S.C. $ 255(a). However, the overtime claim for which       Plaintiff

seeks conditional certification      of a collective is   grounded   in Wisconsin's wage regulations,

which apply a two-year limitations period. Wis. Stat. $ 893.44(1); Wis. Admin. Code $ DWD

274.02(3). Accordingly, the proposed notice should not reference        a three-year   limitations period.

Further, all dates within the notice should be adjusted to reflect a two-year period.




t3
     Dkt. 2o-T


                                          I2
           Case 1:19-cv-00147-WCG Filed 10/22/19 Page 12 of 14 Document 21
           B.           The Opt-In Notice Fails to Include a Statement of Defendant's Position.

           The proposed notice provides a limited description of the lawsuit. It outlines the date the

Complaint was filed, the "potentially similarly-situated group", and a summary of the Plaintiffls

allegations. The proposed notice does not, however, provide any information on Trilliant's

position regarding Plaintiff s claims. Such an omission does not provide potential class members

with adequate notice that the Plaintiff may not prevail in her claim. See Williams v. Cargill Meat

Sols. Corp.,      No. 09-CV-1006,2010WL2643405, at *2 (E.D. Wis. June 30,2010)r4 (noting that

a statement indicating that the defendant denies that potential class members are entitled to any

compensation is adequate to convey the notion that plaintiff may not prevail). Accordingly, the

proposed notice should be adjusted             to   include the statement "Trilliant denies Plaintiffs

allegations and denies that potential class members are owed any additional compensation".

                                               CONCLUSION

           For the foregoing reasons, the Court should not conditionally certify the class requested

by Plaintiff. Moreover, in the event the Court conditionally certifies the collective class, it

should require Plaintiff to revise the opt-in notice as discussed above.




ta   Trotier Aff,, Ex   9.




                                                       13
           Case 1:19-cv-00147-WCG Filed 10/22/19 Page 13 of 14 Document 21
           DATED at Milwaukee, Wisconsin this 22nd day of October, 2019.


                                              s/Geoffrev S. Trotier
                                              Geoffrey S. Trotier, SBN 1047083
                                              Devin S. Hayes, SBN 1089943
                                              von BRIESEN & ROPER, s.c.
                                              411 East Wisconsin Avenue, Suite 1000
                                              Milwaukee,WI 53202
                                              Telephone: (414) 287 -1369
                                              Fax: (414) 238-6623
                                              E-mail: gtrotier@vonbriesen.com

                                              Attorneysfor Defendant Trilliant Food and
                                              Nutrition, LLC

33826609_1.DOCX




                                          t4
           Case 1:19-cv-00147-WCG Filed 10/22/19 Page 14 of 14 Document 21
